EXHIBIT 10.14

 

AGREEMENT

 

This Agreement (“Agreement”) is made April 14, 2015 and effective as of April
29, 2007 (the “Effective Date”) by and among Sten Corp., with principal offices
at 10275 Wayzata Blvd., #310, Minnetonka, MN 55305 (“Sten”), Burger Time
Acquisition Corporation, a wholly owned subsidiary of Sten with principal
offices at 10275 Wayzata Blvd. #310, Minnetonka, MN 55305 (“BTAC”), BTAC
Properties, Inc., a wholly owned subsidiary of Sten with principal offices at
10275 Wayzata Blvd., #310, Minnetonka, MN 55305 (“BTAC Properties” and together
with BTAC and Sten, the “Sellers”)) and BTND, LLC, with principal offices at 405
West Main Street, West Fargo, North Dakota 58078 (“BTND”).

 

In this Agreement, BTAC, Sten, BTAC Properties and BTND may be referred to
individually as a “Party” and collectively, as the “Parties.”

 

Capitalized terms not defined herein have the meanings ascribed to them in the
Asset Purchase Agreement, as defined in the first “PREMISES,” below.

 

PREMISES:

 

WHEREAS, BTAC and BTND are party to a certain Asset Purchase Agreement dated May
11, 2007, a copy of which is attached hereto as Exhibit A (the “Asset Purchase
Agreement”), pursuant to which BTAC sold to BTND and BTND purchased from BTAC
the assets and assumed the liabilities and obligations described therein,
comprising all of the assets required to operate fast food restaurants then
being operated by Sten through BTAC Properties as a going concern (the “Burger
Time Business”), including all of the real estate and personal property
associated with such Burger Time Business (the “Assets”) for a purchase price of
$3,692,749.00 (the “Purchase Price”); and

 

WHEREAS, the Asset Purchase Agreement mistakenly identifies BTAC as the owner of
and the party transferring the Assets to BTND when, in fact BTAC Properties is
the legal and registered owner of the Assets and the proper party to be named as
the seller of the Assets in the Asset Purchase Agreement; and

 

WHEREAS, BTAC, Sten and BTAC Properties acknowledge and confirm receipt from
BTND of the entire amount of the Purchase Price; and

 

WHEREAS, the Parties desire to correct the Asset Purchase Agreement by replacing
BTAC Properties for and in the place of BTAC in all respects ab inito, and
confer upon BTND the ownership in the Assets intended to have been transferred
upon it by the terms of the Asset Purchase Agreement but for the drafting
failures contained therein; and

 

WHEREAS, the Asset Purchase Agreement provides that in the event that BTAC did
not obtain the required consent from Standard Insurance Company (referred to in
the Asset Purchase Agreement as “Stan Corp. but herein referred to as “Standard
Insurance”), the holder of promissory notes made by BTAC Properties in the
original principal amount of $2,055,000 (the “Standard Insurance Notes”), to
permit the assignment of the Standard Insurance Notes to BTND within 90 days
after the closing of the Asset Purchase Agreement (the “Consent”), then all of
the transactions consummated under the Asset Purchase Agreement would be
terminated and all assets, funds and other consideration would be returned by
each receiving party to each originating party (the “Unwind Provision”); and

 

 
1


--------------------------------------------------------------------------------




 

WHEREAS, the Consent was never obtained and BTAC and BTND did not unwind the
transactions consummated by the Asset Purchase Agreement; and

 

WHEREAS, the Parties desire to waive the failure to effectuate the Unwind
Provision.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

AGREEMENT

 

1. Amendment and Correction of Asset Purchase Agreement.

 

(a) The Asset Purchase Agreement is hereby amended so that BTAC is deleted from
and in the preamble and from and in the signature page as the “Seller” and is
replaced in all respects with BTAC Properties as the “Seller,” effective as of
the date on which the Asset Purchase Agreement was originally executed by BTAC
and BTND.

 

(b) BTAC Properties does hereby agree to the amendment to the Asset Purchase
Agreement and the substitution of itself in the place of BTAC as the Seller
under the Asset Purchase Agreement and acknowledges and confirms that it is
responsible for full performance of the obligations of and as the “Seller” under
the Asset Purchase Agreement, as if it had been a party to the Asset Purchase
Agreement on the original execution date thereof.

 

(c) BTAC and BTAC Properties that the Asset Purchase Agreement is amended by
removing therefrom any reference to a purported assignment of the Standard
Insurance Notes to BTND and assumption by BTND of BTAC Properties obligations
under Standard Insurance Notes in each place in such agreement where such
assignment and assumption is discussed, said amendment being based upon BTND’s
issuance of a promissory note to Sten equal to the amount required to satisfy
the Purchase Price under the Asset Purchase Agreement.

 

2. Waiver of Unwind Provision. The Parties do each hereby forever waive, for
themselves and their respective officers, directors, members and
representatives, without any reservation, any rights to unwind the Asset
Purchase Agreement and the transactions consummated thereby as required by the
Unwind Provision.

 

3. Other Agreements of the Parties.

 

(a) Each of BTAC Properties, Sten and BTAC agrees, jointly and severally, not to
take any action that (i) would contravene or be inconsistent with the
transactions described in this Agreement or the Asset Purchase Agreement,
including without limitation, none of BTAC Properties, BTAC nor Sten shall sell,
assign or transfer or encumber any of the Assets or seek or attempt to do any of
the foregoing, other than to BTND, (ii) would otherwise jeopardize, imperil or
call into question BTND’s ownership of and in the Assets, (iii) would impede or
obstruct BTND’s ownership interest in the Asset or operation of the Burger Time
Business, or (iii) in any way seeks to contest this Agreement or any of the
transactions contemplated hereby or any of the provisions hereof.

 

 
2


--------------------------------------------------------------------------------




 

(b) Each of BTAC Properties, Sten and BTAC agrees, jointly and severally, to
provide to BTND promptly but no more than 24 hours after receipt, a copy of any
correspondence any of them (or any of their representatives) receives from
Standard Insurance (or any of its representatives or agents).

 

(c) After the date hereof, each Party shall notify each other Party of any
events of which any of them has or obtains knowledge as to which it concludes or
reasonably should conclude would likely result in a breach of this Agreement
promptly after the occurrence of the same.

 

(d) The Parties will (i) execute and deliver to each other such other documents
and (ii) do all such other acts and things as any other Party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
Asset Purchase Agreement and the documents to be delivered pursuant to or
contemplated by this Agreement and the Asset Purchase Agreement.

 

4. Irreparable Harm. Each of BTAC Properties, Sten and BTAC acknowledges that a
breach by any of them of their covenants and agreements under this Agreement
would result in irreparable injury and damage to BTND which cannot be reasonably
or adequately compensated in money damages; that BTND may have no adequate
remedy at law therefor, and that BTND may obtain such preliminary, temporary or
permanent mandatory or restraining injunctions, orders or decrees, or other
equitable relief without bond or other security, as may be necessary to prevent
the breach or anticipated breach of the provisions of this Agreement and protect
it against or on account of any breach by any of BTAC Properties, Sten or BTAC
of this Agreement. Resort to such equitable relief shall not be construed to be
a waiver of any other rights or remedies which BTND may have for damages or
otherwise.

 

5. Representations and Warranties. BTAC Properties, Sten and BTAC hereby
represent, warrant and covenant to BTND, jointly and severally, as follows:

 

(a) Organization and Qualification. Each such Party is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
organization, with full power and authority to conduct its business as it is
being conducted, and to own or use its assets.

 

(b) Company Action. Each such Party has all necessary or other power and
authority to execute, deliver and perform this Agreement and to perform all
obligations arising or created under this Agreement; the execution, delivery and
performance by such Party of this Agreement, and all obligations arising or
created under this Agreement, have been duly authorized by all necessary and
appropriate corporate or other action on its part; and this Agreement has been
duly and validly executed and delivered by each such Party.

 

(c) No Conflicts or Consents; Compliance with Legal Requirements. None of the
execution and delivery of this Agreement, the consummation of any of the
transactions herein contemplated, or the compliance with the terms and
provisions hereof, will contravene or conflict with (a) any provision of the
organizational document of such Party or (b) any legal requirement to which such
Party is subject or any judgment, license, order, or permit applicable to such
Party.

 

 
3


--------------------------------------------------------------------------------




 

(d) Title to Assets; Encumbrances. BTAC Properties has good, valid and
marketable title to the Assets, including, without limitation, all of the real
property transferred thereby. Except for certain mortgages made by BTAC
Properties in favor of Standard Insurance dated April 15, 2005, copies of which
are attached hereto as Exhibit A and Exhibit B (the “Standard Mortgages”), all
such properties and assets are free and clear of all title defects or
objections, liens, claims, charges, security interests or other encumbrances of
any nature whatsoever including, without limitation leases, chattel mortgages,
conditional sales contracts, collateral security arrangements and other title or
interest retention arrangements, and are not, in the case of real property,
subject to any rights of way, building use restrictions, exceptions, variances,
reservations or limitations of any nature whatsoever. BTAC Properties has not
transferred nor has it entered into any agreement to transfer the Assets other
than as provided in the Asset Purchase Agreement.

 

(e) Litigation, etc. There are no actions, suits or proceedings pending or
threatened against or affecting such Party or any of its properties or assets,
at law or in equity that would affect BTAC Properties ownership rights in any
Assets or otherwise prevent BTAC Properties from entering into this Agreement or
transferring the Assets as provided under the Asset Purchase Agreement.

 

(f) Good Title Conveyed, Etc. BTAC Properties has complete and unrestricted
power and the unqualified right to sell, assign, transfer and deliver to BTND,
and, as of April 20, 2007, BTND acquired, good, valid and marketable title to,
the Assets, free and clear of all mortgages, pledges, liens, security interests,
conditional sales agreements, encumbrances or charges of any kind, except for
the Standard Mortgages.

 

6. General Provisions

 

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to be delivered and received by the intended recipient as
follows: (i) if personally delivered, on the Business Day of such delivery (as
certified by the delivery service), (ii) if mailed certified or registered mail
return receipt requested, three (3) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or email, on the Business Day of such delivery if sent by 6:00 p.m.
in the time zone of the recipient, or if sent after that time, on the next
succeeding Business Day (as evidenced by the printed confirmation of delivery
generated by the sending party’s telecopier machine).

 

(b) Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, shall be settled by prompt, confidential and binding arbitration
under the auspices of, and in accordance with, the rules of the American
Arbitration Association (“AAA”) before a single arbitrator in Denver, Colorado.
The arbitrator shall be selected by the AAA and its determination shall be final
and binding on the parties. Any judgment on the award rendered by the arbitrator
in such arbitration proceeding may be entered in any court having jurisdiction
thereof. The fees and expenses of the arbitration shall be borne as determined
by the arbitrator. The arbitrator will not be authorized to award punitive
damages.

 

 
4


--------------------------------------------------------------------------------




 

(c) WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY
OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

(d) Waiver. No failure on the part of any Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

(e) Modification. This Agreement may not be amended except by a written
agreement executed by the Party against whom the enforcement of such amendment
is sought.

 

(f) Assignments, Successors, and No Third-Party Rights. No Party may assign any
of its rights under this Agreement without the prior written consent of the
other Parties. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any person
or entity other than the Parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the Parties to this Agreement and their
successors and assigns.

 

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the Parties shall negotiate
in good faith to modify this Agreement and to preserve each Party’s anticipated
benefits under this Agreement and the Asset Purchase Agreement.

 

(h) Captions. The captions or headings in this Agreement are made for
convenience and general reference only and shall not be construed to describe,
define or limit the scope or intent of the provisions of this Agreement.

 

(i) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Colorado (without
giving effect to principles of conflicts of laws).

 

(j) Counterparts; Execution. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Signature page follows.

 

 
5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.

 

 

BTND, LLC:

 

BTAC PROPERTIES, INC.:

 

     

By:

/s/ Gary Copperud

 

By:

/s/ Kenneth W. Brimmer

 

 

Gary Copperud, Authorized Member

 

 

Kenneth W. Brimmer, President

 

       

STEN CORP.

 

BTAC, INC.

 

       

By:

/s/ Kenneth W. Brimmer

 

By:

/s/ Kenneth W. Brimmer

 

 

Kenneth W. Brimmer, President

 

 

Kenneth W. Brimmer, President

 

 

 

6

--------------------------------------------------------------------------------

 

